Citation Nr: 0414164	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  97-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant is advancing her appeal as the widow of a 
deceased veteran who had active duty service from April 1967 
to November 1968, including service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 1996, a 
statement of the case was issued in February 1997, and a 
substantive appeal was received in May 1997.  In September 
1997, the appellant testified at a personal hearing at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in May 1984, the reported cause of death was 
related to squamous cell carcinoma pharynx.  The appellant's 
main contention is that the veteran's cancer was due to 
exposure to herbicide agents during his Vietnam service.  See 
generally 38 C.F.R. §§ 3.307, 3.309(e).  In support of the 
appellant's claim, the record includes statements from Jerry 
F. Toller, M.D. to the effect that a correlation between the 
veteran's cancer and exposure to herbicide agents must be 
considered.  However, this private doctor did not provide a 
rationale for his opinion.  The appellant has alleged that 
Dr. Toller has informed her that it is his opinion that the 
veteran's death was due to exposure to herbicides.  In view 
of the appellant's contention in this regard together with 
the lack of any supporting rationale for Dr. Toller's 
opinion, the Board believes further development is necessary 
to ensure an informed record for eventual appellate review. 

With regard to supporting evidence, a Dr. Kittrell responded 
to a request for medical records by stating that the veteran 
was only a patient from 1988 to 1995.  However, the veteran 
died in 1984.  Clarification is necessary to ensure that any 
existing pertinent medical records are obtained. 

Further, given the complex medical questions involved in this 
case, the Board believes that a review of the file and VA 
medical opinion are in order.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

2.  The RO should ask the appellant to 
furnish the names and addresses of any 
medical care providers who treated the 
veteran for his cancer, including the 
reported pathology studies and surgical 
records.  The RO should then take 
appropriate action to request any 
available records from any medical care 
providers who have not already been 
contacted by the RO. 

3.  The RO should contact Jerry F. 
Toller, M.D. and request a detailed 
rationale for his opinion regarding a 
relationship between the veteran's cancer 
and exposure to herbicide agents.  The RO 
should also again contact Dr. Kittrell 
(800 3rd Street, Marysville, CA  95901) 
and request copies of any records 
documenting treatment of the veteran.

4.  Afterwards, the RO should take action 
to have the veteran's claims file 
reviewed by an appropriate VA examiner to 
ascertain the nature and etiology of the 
veteran's cancer.  The examiner should 
offer an opinion as to the cause of the 
veteran's cancer to include any 
relationship to exposure to herbicide 
agents.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



